Title: To Benjamin Franklin from Ferdinand Grand: Memorandum, 27 June 1783
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


          
            Paris 27 Juin 1783
          
          Etat de Situation actuelle
          Pour satisfaire aux payemens qui restent à faire, & liquider
            & payer tout ce que je connais d’Engagemens pour le Congress, il faudrait les Sommes
            suivantes aux Epoques ci-après, sçavoir
          
          
            
              £ 400,000
              en Juillet
            
            
               500,000
              en Août.
            
            
               500,000
              en Septembre
            
            
               500,000
              en Octobre
            
            
              1,900,000
              en tout
            
          
          Si Monsieur Franklin ne voit pas jour à se procurer cette Somme, il
            faudrait forcement, comme j’ai déja eu l’honneur de l’en prévenir, cesser des
            aujourd’hui tout payement, puisqu’il m’a été signifié des Sommations pour rendre
            acceptées, ou non, les Lettres qui sont à l’acceptation chès moi.
          
            Signée Grand.
            Copy—
          
         
          Notation by Franklin: Etat de nos
            Besoins 1783
        